FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 1, 2022

                                        No. 04-22-00105-CV

                  IN THE INTEREST OF L.L.R. AND A.P.R., CHILDREN

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00430
                        Honorable Linda A. Rodriguez, Judge Presiding


                                           ORDER
         On February 18, 2022, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination issued on February 7, 2022. The clerk’s record was filed on February
28, 2022. Although the clerk’s record contains the judge’s notes, the clerk’s record did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes
do not constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order has been entered in the underlying case, appellant is ORDERED to show cause in
writing no later than March 11, 2022 why this appeal should not be dismissed for lack of
jurisdiction.


                                                       _________________________________
                                                       Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court